Citation Nr: 1017346	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  07-29 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for Alzheimer's 
disease.

2.  Entitlement to service connection for Alzheimer's 
disease.

REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision, in which 
the RO determined new and material evidence had been received 
to reopen the Veteran's previously-denied claim for service 
connection and reopened and denied his claim.

While this claim was reopened and adjudicated on a de novo 
basis by the RO, the Board notes that the claim was 
previously denied in a January 2005 Board decision, which is 
final under 38 U.S.C.A. § 7104(c) (West 2002).  The Board 
therefore has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156 regardless of the 
actions of the RO and has recharacterized the issue 
accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's reopened claim is addressed in the REMAND 
section of this decision and is REMANDED to the RO for 
further development.


FINDINGS OF FACT

1.  In an unappealed January 2005 decision, the Board denied 
the Veteran's initial claim for service connection for 
Alzheimer's disease.

2.  Evidence received since the January 2005 Board decision 
is new and pertains to the question of a causal link between 
the Veteran's current Alzheimer's disease and service.


CONCLUSIONS OF LAW

1.  The January 2005 Board decision, denying service 
connection for Alzheimer's disease, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  New and material evidence has been received to reopen a 
claim for service connection for Alzheimer's disease.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the claim on appeal is 
being reopened and is subject to additional development on 
remand, as described below.  Accordingly, the Board will not 
address whether VA has fulfilled its notification and 
assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), as further 
action is being requested in this case.      

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for Alzheimer's disease was denied in a November 
2002 rating decision on the basis that the Veteran's 
disability had not been shown to be etiologically related to 
service.  The Veteran appealed this denial, but the denial 
was upheld on the same basis in a January 2005 Board 
decision.  As the Veteran did not appeal the Board's 
decision, it is final under 38 U.S.C.A. § 7104(a), and the 
question for the Board now is whether new and material 
evidence has been received by VA in support of the Veteran's 
claim since the issuance of that decision.

In this regard, the claims file now contains an October 2005 
medical statement from B. M. P., M.D., which indicates a 
"significant possibility" that the onset of the Veteran's 
dementia was related to service.  The Board finds that this 
statement relates to the question of a link between current 
Alzheimer's disease and service and raises a reasonable 
possibility of substantiating the claim.  As such, it 
constitutes new and material evidence, and the claim for 
service connection for Alzheimer's disease is reopened.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for Alzheimer's disease; to this 
limited extent, the appeal is granted.




REMAND

In view of the Board's decision to reopen the Veteran's claim 
for service connection, the VA should consider the claim on 
the merits, in the first instance, to avoid any prejudice to 
the appellant.  The Board also finds that additional 
development, as described in greater detail below, is needed 
and a remand is required.  No final determination on this 
claim will be made at the present time.

As currently constituted, the Veteran's claims file contains 
records of treatment for Alzheimer's disease dating back to 
February 2002.  In the aforementioned October 2005 statement, 
however, Dr. B. M. P. noted that the Veteran was diagnosed 
with Alzheimer's dementia by a psychiatrist at Tucker 
Pavilion at Chippenham Hospital in Richmond, Virginia in July 
1997 and has since been treated for the "progressive 
course" of this disease.  Records corresponding to this 
initial treatment and diagnosis have not been requested to 
date, however, and may prove relevant to the Veteran's 
service connection claim.  As such, on remand, efforts to 
obtain these records should be made.  38 C.F.R. 
§ 3.159(c)(1).

In addition, the Board notes that Veteran claims he sustained 
a head injury as a result of an airplane crash on August 10, 
1944, furnishing a copy of a note from a commanding officer 
that stated that the Veteran had lost his identification in 
that crash.  Unlike an October 20, 1944 airplane crash, there 
are no service treatment records reflecting that the Veteran 
sustained any injuries as a result of an August 1944 airplane 
crash.  Given this history, additional efforts should be made 
to determine whether the Veteran was, in fact, in an airplane 
crash in August 1944, by obtaining a copy of the Veteran's 
Official Military Personnel File (OMPF).

Accordingly, this case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), the Department of 
the Navy - Naval Historical Center (NHC), 
and the National Archives and Records 
Administration (NARA), if necessary, to 
ascertain whether any additional service 
personnel records exist, including a 
complete copy of the Veteran's OMPF, to 
corroborate the Veteran's claim of being 
in an airplane crash on April 10, 1944.  
In contacting any records custodian, the 
NPRC, service department, NHC, or NARA, 
submit copies of the Veteran's Notice of 
Separation from U.S. Naval Service and 
any other pertinent information, for 
consideration.  Copies of all responses 
and materials obtained should be 
associated with the claims file.  If such 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  After securing a signed release form, 
with full address information, all 
records of evaluation and treatment for 
the Veteran from Tucker Pavilion at 
Chippenham Hospital in Richmond, Virginia 
must be requested.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, notify the 
Veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After completing the above requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim for 
service connection.  If any determination 
remains adverse to the Veteran, furnish 
him and his attorney a supplemental 
statement of the case and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
M. R. VAVRINA
ActingVeterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


